UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54452 BRISSET BEER INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 80-0778461 (State or Other Jurisdiction of Incorporation or Organization I.R.S. Employer Identification No. 370 Guy Street, Suite G9 Montreal, Quebec, Canada H3J 1S6 (Address of principal executive offices) (Zip Code) 514-906-6851 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 3,060,500 shares of common stock, $0.0001 par value, were issued and outstanding as of April 13, 2015. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements Balance Sheets February 28, 2015 (unaudited), and May 31, 2014 3 Statements of Operations (unaudited) for the three and nine month periods ended February 28, 2015 and 2014 4 Statements of Cash Flows (unaudited) for the nine month periods ended February 28, 2015 and 2014 5 Notes to the Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4Controls and Procedures 19 PART II – Other Information 19 Item 1.Legal Proceedings Item 1A.Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 Item 1.Financial Statements BRISSET BEER INTERNATIONAL, INC. (formerly Buckeye Oil & Gas, Inc.) CONSOLIDATED BALANCE SHEET (Unaudited) February 28, May 31, $ $ ASSETS Current Assets Cash Trade and Other Receivables Prepaid Expenses Total Current Assets 17,370 Goodwill (note 6) Total Assets LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities Due to Related Parties Amount Due Under Goodwill Purchase Agreement – Total Current Liabilities Stockholders' Equity Common Stock, Par Value $.0001 Authorized 500,000,000 shares, 3,060,500 and 2,120,500 shares issued and outstanding at February 28, 2015 and May 31, 2014 respectively Paid-In Capital Warrants Accumulated Deficit ) ) Accumulated Other Comprehensive Income Total Stockholders' Equity Total Liabilities and Stockholders' Equity See accompanying notes to interim condensed consolidated financial statements 3 BRISSET BEER INTERNATIONAL, INC. (formerly Buckeye Oil & Gas, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Months For the Nine Months Ended Ended February 28, February 28, Revenues Commission Revenue $ $
